OPINION
BY THE COURT:
This law suit grows out of a contract of employment for personal services to be rendered by the plaintiff-appellant for the defendant-appellee company.
The acción is for a claimed breach of that contract. The letter from the president of the defendant company to the plaintiff and the plaintiff’s letter in answer thereto constitute the contract sued upon. These letters are:
"March 17, 1931.
Dr. Andrew H. Ryan,
18 East Erie Street,
Chicago, Illinois.
Dear Doctor Ryan:
This will confirm the understanding which you have with The Kroger Grocery & Baking Company, made through Mr. Bonham and myself, relative to your terms of employment.
You are to devote all your time to the affairs of the Kroger Foundation, beginning April 6th, 1931, and are to be paid at the rate of Eighteen Thousand ($18,000.00) Dollars per annum, payable in equal installments at the end of each of. the thirteen periods of our business calendar.
The minimum period of your employment is for one year from the above date, that is, should we abandon the Foundation’s activities at any time before April 6, 1932, we will owe you for one full year. After the first year if your employment should cease because of the abandonment of the Foundation or change of policy, you will be entitled to two periods full pay after notice to you of the discontinuance of your services.
You understand that we do not make persona] service contracts and that our commitments as stated above are a departure from our usual custom; but we wish you to understand that we have every hope your appointment as Director of the Food Foundation will be permanent in its nature and we expect it to be so. Of course, this arrangement is contingent upon your being happy and satisfied in your work and wishing to stay in it, and on the further fact that you properly discharge your duties in accordance with the authority and directors of the officers of the company.
I hope this will cover the point you had in mind when you asked me to give you a memorandum of the understanding you had with Mr. Bonham and myself.
Yours very truly,
Albert H. Morrill.”
Decded Nov. 13, 1939.
“March 30, 1931.
Mr. Albert H. Morrill, President,
The Kroger Grocery & Baking Co.,
Cincinnati, Ohio.
Dear Mr. Morrill:
This will acknowledge receipt of your letter of March 17, in which you confirm my appointment of Director of the Kroger Foundation and the terms of my employment by the Kroger Grogery & Baking Company.
Your letter covers the terms of my employment according to my understanding and verbal acceptance, and is hereby confirmed.
Assuring you of my pleasure in being connected with the Kroger Company, I am,
Sincerely yours,”
Plaintiff thereupon entered the service of the company and served for a year, the minimum period provided in the contract, later the defendant company terminated his connection with the company by notice and tendered him the two periods full pay in addition, as provided in the contract.
It is the unanimous opinion of this court that the contract was for a year, to be continued at the will of the parties. This being true, the plaintiff had a right, at the end of one year, to cease his employment with the company. Likewise, the defendant company could discontinue plaintiff’s employment at the end of one year, giving him the two periods full pay, after notice.
There is a great deal of evidence in the record to the effect that Ryan failed to properly discharge his duties in accordance with the authority and directors of the company. The trial court upon this might have found that, even if the defendant was not entitled to discontinue the plaintiff’s service under the letter of the contract, the plaintiff failed to properly discharge his duties in accordance with the authority and directors of the company, and could, therefore, legally terminate his employment. However, we do not feel it necessary to go to this extent, as a fair interpretation of the contract, as we see it, as above stated, creates a contract for one year, to be continued at the will of the parties.
Our conclusion is that the defendant did not breach the contract by discontinuing the employment of the plaintiff, and that, therefore, the plaintiff is not entitled to recover.
Under this conclusion, if any errors intervened in the trial, they were not prejudicial to the plaintiff.
The judgment' is affirmed.
HAMILTON, PJ., MATTHEWS & ROSS, JJ., concur.